J-S58036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER R. BEAUSOLEIL                  :
                                               :
                       Appellant               :   No. 745 WDA 2019

               Appeal from the PCRA Order Entered May 1, 2019
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0002202-2017


BEFORE: PANELLA, P.J., BENDER, P.J.E., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 19, 2019

        Appellant, Christopher R. Beausoleil, appeals from the May 1, 2019

Order entered in the Erie County Court of Common Pleas dismissing as

meritless his first pro se Petition for relief filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. After careful review, we affirm.

        On December 15, 2017, Appellant entered an open guilty plea to

Harassment1 after sending numerous emails and Facebook posts to victim

Elizabeth Gibbons from June 23, 2017 to June 29, 2017 with the intent to

harass, annoy, or alarm her. See N.T. Plea, 12/15/17, at 3. On the same

day, the trial court sentenced Appellant to four to twelve months’ incarceration

to be served consecutively to sentences that Appellant was currently serving




____________________________________________


1   18 Pa.C.S. § 2709(a)(7).
J-S58036-19



on unrelated dockets. Appellant did not file any post-sentence motions or a

notice of appeal from his Judgment of Sentence.

       On November 19, 2018, Appellant filed a pro se PCRA Petition at

Criminal Docket Nos. 2202-2017, 3418-2017, and 3319-2017 challenging,

inter alia, the legality of his sentences.2 In his Petition, Appellant requested

permission to proceed pro se.            On 2/1/17, after conducting a Grazier3

hearing, the PCRA court found that Appellant voluntarily, willingly, and

intelligently waived his right to counsel and allowed Appellant to proceed pro

se in the PCRA proceeding.

       On March 22, 2019, the PCRA court issued an Opinion and Notice of

Intent to Dismiss PCRA Without Hearing Pursuant to Pa.R.Crim.P. 907(1)

(“907 Notice”). Upon reviewing Appellant’s Response, on May 1, 2019, the

PCRA court dismissed Appellant’s PCRA Petition as meritless.

       On May 13, 2019, Appellant filed a timely Notice of Appeal at Criminal

Docket No. 2202-2017.          The trial court did not order a Pa.R.A.P. 1925(b)

Concise Statement and did not issue a Rule 1925(a) Opinion regarding its

dismissal of the PCRA Petition.


____________________________________________


2 On February 5, 2018, after a trial, Appellant was convicted of Harassment at
Criminal Docket No. 3418-2017. On May 29, 2018, Appellant pleaded guilty
to Aggravated Assault, Driving Under the Influence of a Schedule II or III
Controlled Substance – 4th Offense, and Fleeing or Attempting to Elude Officer
at Criminal Docket No. 3319.
3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).


                                           -2-
J-S58036-19



      Appellant raises the following issues for our review:

   1. Whether the numerous issue(s) Appellant raised in his PCRA
      Petition were waived for review from the lower-court because they
      were not raised during direct appeal (or) was it prima facie that
      Appellant was correctly challenging the legality of his criminal
      sentence(s) in his PCRA Petition?

   2. Did Appellant correctly satisfy the necessary legal aspects to
      obtain an evidentiary hearing for the objective and prejudice
      components for ineffective assistance of counsel during
      sentencing?

   3. Did the court correctly sentence Appellant so that the sentence
      imposed would possess the required statutory authority under the
      Pennsylvania Laws (or) should Appellant’s sentence be vacated
      and remanded back for resentencing that is consistent with the
      current Pennsylvania sentencing statutes?

Appellant’s Br. at 3 (some capitalization omitted).

      As an initial matter, Appellant filed a PCRA Petition raising various issues

regarding three separate criminal proceedings at Criminal Docket Nos. 2202-

2017, 3319-2017, and 3418-2017.          In his brief to this Court, Appellant

likewise raises claims of error concerning convictions at all three docket

numbers. However, Appellant filed a Notice of Appeal only at Criminal Docket

No. 2202-2017. See Notice of Appeal, filed 5/13/19 (listing “Case No.: CP-

25-CR-0002202-2017, ET.AL.” in its caption).          Accordingly, the only case

before us for review is Criminal Docket No. 2202-2017, and we decline to

address any of the issues that Appellant raises regarding Criminal Docket Nos.

3319-2017 and 3418-2017.




                                      -3-
J-S58036-19


      Thus, the only issue properly before us for review is whether the PCRA

court erred in dismissing Appellant’s PCRA Petition as it pertains to Criminal

Docket No. 2202-2017. In his PCRA Petition, Appellant averred that the trial

court imposed an excessive illegal sentence and did not have the authority to

commit him to the Department of Corrections for confinement rather than the

county prison. PCRA Petition at 4, 7, 11. This claim lacks merit.

      We review the denial of a PCRA petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if the record

supports them. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa. Super.

2007). We give no such deference, however, to the court’s legal conclusions.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012).

      This Court has long recognized that there is no absolute right to an

evidentiary hearing. Commonwealth v. Hart, 911 A.2d 939, 941 (Pa. Super.

2006). “It is within the PCRA court’s discretion to decline to hold a hearing if

the petitioner's claim is patently frivolous and has no support either in the

record or [in] other evidence.” Commonwealth v. Wah, 42 A.3d 335, 338

(Pa. Super. 2012) (citations omitted). When the PCRA court denies a petition

without an evidentiary hearing, we “examine each issue raised in the PCRA

petition in light of the record certified before it in order to determine if the

PCRA court erred in its determination that there were no genuine issues of


                                     -4-
J-S58036-19


material fact in controversy and in denying relief without conducting an

evidentiary hearing.” Commonwealth v. Khalifah, 852 A.2d 1238, 1240

(Pa. Super. 2004) (citation omitted).

      To be eligible for relief under the PCRA, a petitioner must demonstrate

that the issue has not been previously litigated or waived.         42 Pa.C.S. §

9543(a)(3).   “An allegation is deemed waived ‘if the petitioner could have

raised it but failed to do so before trial, at trial, on appeal or in a prior state

postconviction proceeding.’”    Commonwealth v. Brown, 872 A.2d 1139,

1144 (Pa. 2005) (quoting 42 Pa.C.S. § 9544(b)).

      Notably, once a defendant has entered a guilty plea, “the only

cognizable issues in a post conviction proceeding are the validity of the plea

of guilty and the legality of the sentence.” Commonwealth v. Rounsley,

717 A.2d 537, 538 (Pa. Super. 1998) (citation omitted).             However, an

ineffective assistance of counsel claim in connection with advice rendered

regarding whether to plead guilty is cognizable under the PCRA pursuant to 42

Pa.C.S. § 9543(a)(2)(ii). Commonwealth v. Barndt, 74 A.3d 185, 191 (Pa.

Super. 2013).

      Pursuant to 42 Pa.C.S. § 9762, all persons sentenced to a “continuous

term of incarceration” of two years to five years, even if serving multiple

sentences, “may be committed to the Department of Corrections.” 42 Pa.C.S.

§ 9762(a)(2) and (f)(1).




                                       -5-
J-S58036-19


      Appellant entered a guilty plea to Harassment as a third-degree

misdemeanor, an offense that carries a maximum sentence of one year of

imprisonment. See 18 Pa.C.S. § 1104(3). The trial court imposed a sentence

of four to twelve months’ incarceration, a sentence that did not exceed the

statutory maximum. The court ordered this sentence to run consecutively to

an aggregate term of one to two years’ imprisonment that Appellant was

currently serving on prior convictions.    See N.T. Plea at 8.    Accordingly,

because the trial court sentenced Appellant to serve the four to twelve months’

of incarceration consecutive to his prior sentence of one to two years’

incarceration, for a continuous term of one year and four months’ to three

years’ incarceration, the trial court had the authority to commit Appellant to

the Department of Corrections.

      The sentence at Criminal Docket No. 2202-2017 did not exceed the

lawful maximum and complied with 42 Pa.C.S. § 9762. Therefore, the trial

court did not err when it dismissed Appellant’s claim as meritless.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2019



                                     -6-